Citation Nr: 0017488	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  96-39 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Chestnutt, Counsel


INTRODUCTION

The veteran, who served on active duty from December 1942 to 
April 1946, died in December 1989.  The appellant is his 
widow.

This claim was originally denied in a November 1991 rating 
decision.  The current appeal arises from an August 1995 
rating decision that denied the claim on the merits.  As 
explained in a January 1999 remand, the Board of Veterans' 
Appeals (Board) found that no new and material evidence was 
necessary to reopen the claim since no final notice had been 
properly provided to the appellant.  See 38 U.S.C.A. 
§§ 5104(a), 5108, 7105 (West 1991); 38 C.F.R.§§ 3.104(a), 
3.156 (1999); Best v. Brown, 10 Vet. App. 322 (1997) (for a 
VA decision to become final, written notification to the 
appellant is required).  Moreover the Board notes that in the 
interim, the corresponding regulation applied to such claims 
under 38 U.S.C.A. § 1151 was invalidated.  See Gardner v. 
Derwinski, 1 Vet.App. 584 (1991), aff'd sub nom., Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd, Brown v. Gardner, 
513 U.S. 115, 115 S.Ct. 552, 130 L. Ed. 2d 462 (1994); see 
also Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), 17 
F.3d 368 (Fed. Cir. 1994); cf. Routen v. Brown, 10 Vet. 
App. 183 (1997), aff'd Routen v. West, 142 F.3d 1434 (1998).

The Board remanded this case in January 1999 to obtain 
pertinent VA records and additional private hospitalization 
records which apparently had been part of the claims file in 
1991.  Copies of these records have apparently been obtained, 
as was a VA physician's opinion pertaining to the medical 
questions in this case.  The Board finds, therefore, that 
this case is now ready for appellate review.  Compare Bell v. 
Derwinski, 2 Vet. App. 611 (1992); see Stegall v. West, 11 
Vet. App. 268 (1998); but cf. Morton v. West, 12 Vet. 
App. 477 (1999).


FINDING OF FACT

There is not a reasonable possibility of a valid claim 
concerning whether the veteran's death was the result of, or 
aggravated by, VA hospitalization, medical or surgical 
treatment.


CONCLUSION OF LAW

A well-grounded claim of entitlement to dependency and 
indemnity compensation has not been presented.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991);   Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), aff'd sub nom., Gardner v. Brown, 5 
F.3d 1456 (Fed. Cir. 1993), aff'd, Brown v. Gardner, ___ U.S. 
___, 115 S.Ct. 552 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, a claim which is plausible.  If she has not 
presented a well-grounded claim, her appeal must fail.  In 
such a case, there is no duty to assist her further in the 
development of such claim because such additional development 
would be futile.  38 U.S.C.A. § 5107.  As will be explained 
below, we find that the appellant's claim is not well 
grounded.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).


I.  Background

In late July 1989, the veteran presented for treatment at a 
VA facility on complaints of having right shoulder pain for 
three days, not due to trauma.  That joint, apparently, had 
been intermittently painful in the past.  He also had 
difficulty in raising his left leg during the previously 
three days.  Objectively, the right shoulder had full range 
of motion.  Neurological examination was apparently within 
normal limits.  He was diagnosed with proximal weakness of 
the left lower extremity of questionable etiology.

Two days later the veteran presented at a private facility; a 
large right intracerebral lesion was noted.  By history, over 
the previous month, he had become apathetic and, during this 
time, he noted daily dull frontal headaches.  Six days 
earlier he noted a mild left-sided weakness.  Four days ago 
he had lost his balance and stumbled without injury.  After 
objective evaluation he was diagnosed with acute mild 
hemiparesis with "central seventh" palsy and personality 
change in evidence of right frontoparietal mass with 
hemorrhage on cerebral computed tomography scan.  A 
differential diagnosis was to include a primary tumor with 
hemorrhage within or perhaps a massive cerebrovascular 
accident.

A pathological report from the private hospital, involving a 
biopsy of the mass in the veteran's right frontal lobe, 
reveals that there were neoplastic cells showing extensive 
hemorrhage.  The tumor cells were compatible with malignant 
glial cells.  The diagnosis was glioblastoma multiforme.

August 1989 records from the private hospital reveal that the 
veteran had been undergoing whole brain radiation therapy 
since about the middle of that month for the tumor, at that 
private facility.  It was noted that the veteran's mild 
psychomotor problems had resulted from the tumor.  He was to 
continue such therapy following discharge.

The veteran sought treatment on an emergency basis in 
September 1989 from the private facility for sudden numbness 
and loss of motor [function] in the right lower extremity.

The veteran died in early December 1989.  The certificate of 
death indicates that the immediate cause thereof was a 
glioblastoma multiforme.  The interval between the onset of 
this condition and death was stated to have been four months.  
No additional causes of death were noted, and it was stated 
that there were no other significant conditions contributing 
to death.

The December 1989 VA autopsy report notes that the veteran 
had been transferred to a VA hospice unit in late November 
1989.  The report contains various diagnoses, including the 
glioblastoma multiforme.

At a March 1996 RO hearing the appellant testified as to the 
veteran's declining condition prior to his death, such as his 
inability to move and the fact that he had been dragging his 
left leg.  She indicated that she had informed VA of the 
veteran's memory problem, apparently at the pertinent time in 
question.  She seemed to believe that VA had bed space 
available for the veteran, but did not admit him for some 
time.

In an April 1996 statement, a neighbor stated she had 
observed that the veteran dragged his left leg when he walked 
and that his speech was slurred just prior to driving him to 
the hospital.  

In an August 1996 statement, the veteran's sister-in-law 
stated that she visited his home on a regular basis and that 
she had noted he appeared very ill at the time he had gone to 
the doctor for the treatment at issue.  She further noted 
that his speech was slurred at that time.  

In February 2000 a VA physician reviewed the veteran's chart, 
per the Board's remand, and rendered an opinion concerning 
the care the veteran had received from VA.  The physician 
recounted the veteran's medical history and opined that the 
fatal glioblastoma multiforme did exist when the veteran was 
seen by VA in late July 1989.  It could be considered 
reasonable, it was indicated, that the veteran's left lower 
extremity weakness found at that time could have been pursued 
and the glioblastoma multiforme could have been diagnosed.  
Even if the glioblastoma multiforme had been diagnosed by VA 
at that time, it was the physician's opinion that this would 
have made absolutely no difference in the outcome of the 
case.  Failure to detect, diagnose and treat this disorder at 
that time did not substantially or materially contribute to 
the veteran's death in any way, the physician stated.


II.  Law and analysis

Dependency and indemnity compensation may be paid to a 
qualifying surviving spouse of a qualifying veteran who died 
from a service-connected disability.  See 38 U.S.C.A. § 1310; 
Hanna v. Brown, 6 Vet. App. 507, 510 (1994).  A veteran's 
death will be considered service connected if he or she has a 
service-connected disability that was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a) (1998).  
Alternatively, dependency and indemnity compensation may be 
paid to a qualifying surviving spouse of a qualifying veteran 
as if the veteran died from a service-connected disability 
when the veteran was in receipt of compensation or entitled 
to receive compensation for a service-connected disability 
for a period of ten or more years immediately preceding 
death.  See 38 U.S.C.A. § 1318; 38 C.F.R. § 3.22; Marso v. 
West, 13 Vet. App. 260 (1999).  Further, where a veteran 
incurs an injury, or an aggravation of an injury, as a result 
of VA medical treatment that results in additional disability 
or death, VA will award dependency and indemnity compensation 
benefits as if the disability, aggravation, or death were 
service connected.  38 U.S.C.A. § 1151.  A claim for 
dependency and indemnity compensation is a new claim, which 
must be well grounded.  See Darby v. Brown, 10 Vet. App. 243, 
245 (1997); Johnson v. Brown, 8 Vet. App. 423 (1995).

The appellant has not claimed entitlement to service 
connection for the cause of the veteran's death pursuant to 
38 U.S.C.A. §§ 1310 or 1318, and no evidence of record or 
contention of the claimant shows that the cause of death, the 
glioblastoma multiforme, was in any way related to service.  
Any such claim would not be well grounded.  Cf. Marso v. 
West, 13 Vet. App. 260 (1999); Ruiz v. Gober, 10 Vet. 
App. 352, 356 (1997).

The controlling statute in this case, 38 U.S.C.A. § 1151, was 
amended, effective for claims filed on or after October 1, 
1997.  The appellant's claim was filed prior to October 1, 
1997, and thus the former version of 38 U.S.C.A. § 1151 can 
be applied to her claim, i.e. since that version is more 
favorable to her.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991); Gardner, supra.

The former version of § 1151 that statute states that where 
any veteran shall have suffered an injury, or an aggravation 
of an injury, as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation under chapter 31 of Title 38 U.S.C.A., awarded 
under any of the laws administered by the Secretary of VA, or 
as a result of having submitted to an examination under any 
such law, and not the result of such veteran's own willful 
misconduct, and such injury or aggravation results in the 
additional disability to or the death of such veteran, 
disability or death compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.

In Gardner this former version of 38 U.S.C.A. § 1151 was 
interpreted as not requiring any "fault" by VA for a 
claimant to recover.  That is, in this case, the appellant 
would need only to show that the veteran's death was the 
result of such VA hospitalization, medical or surgical 
treatment.

For a claim to be well grounded under 38 U.S.C. § 1151, 
however, for claims filed prior to October 1, 1997, the 
appellant must generally provide: (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of incurrence or aggravation of 
an injury as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation under chapter 31 of Title 38, United States 
Code; and (3) medical evidence of a nexus between that 
asserted injury or disease and the current disability.  Jones 
v. West, 12 Vet. App. 460 (1999); Jimison v. West, 13 Vet. 
App. 75, 78 (1999).  In the case of an appellant claiming the 
cause of the veteran's death being due to VA treatment, the 
first element is met for well grounding the claim.  See Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).

In this case, as noted, it is not contested that the 
veteran's death resulted from the glioblastoma multiforme; 
the only concern is whether or not VA physicians "should" 
have found the condition and treated him for it, essentially 
two days before it was found at a private facility.  The 
Board notes that whether the condition "should" have been 
found treated by VA approaches a negligence standard, and 
that the appellant need not necessarily meet this higher 
standard to prevail.

On the facts of this case, however, there has been no medical 
evidence submitted whatsoever that VA hospitalization, 
medical or surgical treatment in any way resulted in the 
veteran's death.  While the appellant speculates the 
condition should have been found when he presented for VA 
treatment in late July 1989, and she does have support on 
this point from the February 2000 VA physician's opinion, 
there is still no medical evidence of record that the 
veteran's death was in any way caused or hastened by such a 
failure to discover the glioblastoma multiforme, or that the 
condition resulting in death was somehow caused or aggravated 
by any VA hospitalization, medical or surgical treatment.

While the appellant may be capable of providing some evidence 
of symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995); see Robinette v. Brown, 8 Vet. App. 69, 
74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
appellant has not submitted any medical opinion or other 
medical evidence which supports her claim and credibly ties 
the veteran's death to VA hospitalization, medical or 
surgical treatment, in any way.  She is not qualified to 
conclude that, had the glioblastoma multiforme been found, 
the veteran's death would have been prevented or even 
postponed.  Likewise, the Board notes, that there is no 
medical evidence in this case of any other VA 
hospitalization, medical or surgical treatment that resulted 
in the veteran's death either.

Fore the foregoing reasons, this claim may not be considered 
well grounded and must be denied.  38 U.S.C.A. §§ 1151, 5107; 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Edenfield v. 
Brown, 8 Vet. App. 384 (1995).

The Board regrets any impression created by prior actions on 
this claim that the appellant's claim was considered well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136, 139 (1994).

Finally, although the Board has considered and disposed of 
this claim on a different ground than the RO, the appellant 
has not been prejudiced by the Board's decision.  This is 
because, in assuming that such claim was well grounded, the 
RO accorded the claim greater consideration than warranted.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  To remand 
this case to the RO for consideration of the issue of whether 
this claim is well grounded would be pointless and, in light 
of the law cited supra, would not result in a determination 
favorable to the appellant.  See VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92).

Since the issue in this case is not well grounded, the 
benefit-of-the-doubt rule does not apply.  Holmes v. Brown, 
10 Vet. App. 38 (1997).


ORDER

Entitlement to dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1151 is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

